Exhibit 10.38
EXCHANGE AGREEMENT
     This EXCHANGE AGREEMENT (the “Agreement”), dated as of October 18, 2010, is
being entered into by and between CONVERTED ORGANICS INC., a Delaware
corporation (the “Company”), and OPPENHEIMER ROCHESTER NATIONAL MUNICIPALS and
OPPENHEIMER NEW JERSEY MUNICIPAL FUND, each a series of OPPENHEIMER MULTI-STATE
MUNICIPAL TRUST, a Massachusetts business trust (together, the “Holder”).
RECITALS
     A. Pursuant to a certain Loan Agreement dated as of February 1, 2007 (the
“Loan Agreement”), by and between the New Jersey Economic Development Authority
(the “Authority”) and a wholly-owned subsidiary of the Company, Converted
Organics of Woodbridge, LLC (the “Borrower”), the Authority issued and sold its
$17,500,000 aggregate principal amount Solid Waste Facilities Revenue Bonds
(Converted Organics of Woodbridge, LLC — 2006 Project) Series A (the “Bonds”),
for the purpose of making a loan to the Borrower in the amount of $17,500,000
(the “Loan”).
     B. The Loan is evidenced by a certain Promissory Note dated as of
February 16, 2007 (the “Note”), which Note is secured by a certain Mortgage and
Security Agreement (the “Mortgage”) and Assignment of Leases and Other
Agreements (the “Assignment”), each dated as of February 16, 2007.
     C. As an inducement to the Authority to make the Loan and to Holder to
purchase the Bonds, the Company entered into and executed a certain Guaranty
Agreement dated as of February 16, 2007, pursuant to which it guaranteed the
full, prompt and unconditional payment when due of any liability of Borrower
owing to the Authority and the Holder with respect to the Loan.
     D. The Holder purchased the Bonds from Authority’s placement agent pursuant
to a Bond Placement Agreement dated February 14, 2007.
     E. The Holder is the owner of warrants to purchase 2,284,409 shares the
Company’s common stock (the “Class B Warrants”).
     F. Holder acknowledges that since the date of the Loan Agreement, the
Company has periodically deposited funds into certain accounts with BNY Mellon,
and as of August 31, 2010, $613,245.11 remained in such accounts (such amount,
plus any additional interest accrued since August 31, 2010 thereon, the
“Indenture Funds”).
     G. To induce the Holder to exchange the Bonds, the Class B Warrants and
certain additional consideration described herein, for equity in the Company,
the Company has authorized a new class of Series A Preferred Stock (the
“Securities”), such Securities to have such rights and preferences relative to
the common stock of the Company as set forth in the Certificate of Designation
set forth in Exhibit A hereto.
     H. Pursuant to the terms of this Agreement and in consideration of the
17,500 shares

 



--------------------------------------------------------------------------------



 



of the Securities, the Holder will (i) transfer to the Company its interest in
the Bonds, (ii) waive the interest accrued and unpaid from February 1, 2010
until the date hereof on the Bonds (the “Bond Interest”), (iii) transfer to the
Company any and all rights with respect to the Indenture Funds and irrevocably
waive any continuing rights relating to such Indenture Funds and (iv) relinquish
and terminate the Class B Warrants (collectively, the “Consideration”).
     I. Notwithstanding the foregoing, the Company acknowledges that it shall
remit to Holder, upon receipt of the Indenture Funds, an amount equal to
Holder’s legal fees incurred in connection with this Agreement (“Holder’s
Fees”).
     J. The issuance of the Securities is being made in reliance upon the
exemption from registration provided by Section 4(2) of the Securities Act of
1933 (the “1933 Act”).
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
1. EXCHANGE; INTEREST RELEASE.
     (a) Exchange Terms. On the date hereof (the “Closing Date”), the Holder
shall, and the Company shall, pursuant to Section 4(2) of the 1933 Act, exchange
the Consideration for the Securities. The closing (the “Closing”) of the
exchange shall occur at the offices of the Company located at 137A Lewis Wharf,
Boston, Massachusetts, 02110.
     (b) Delivery. On the Closing Date, (i) the Holder shall deliver to the
Company (a) DTC Transfer Instructions relating to the Bonds, instructing that
the Bonds be transferred to the Company and (b) the Class B Warrant certificate
(collectively, the “Holder Deliveries”) and (ii) the Company shall deliver to
the Holder the Securities, registered in the name of the Holder.
     (c) Interest Release. By executing this Agreement, Holder hereby
irrevocably waives and relinquishes its right to the Bond Interest. Holder
further acknowledges that as of the date hereof no interest, penalties, fees or
expenses are due or payable to Holder related to the Bonds from the Company or
Borrower.
     (d) Indenture Funds Release. By executing this Agreement, Holder hereby
transfers to the Company any and all rights with respect to the Indenture Funds
and irrevocably waives any rights relating to such Indenture Funds.
     (e) Company Obligation. Upon receipt of the Indenture Funds, the Company
shall deliver to the Holder, by wire transfer of immediately available funds, an
amount equal to Holder’s Fees.
2. HOLDER’S REPRESENTATIONS AND WARRANTIES.
     The Holder represents and warrants to the Company:

 



--------------------------------------------------------------------------------



 



     (a) Organization; Authority. The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement.
     (b) No Public Sale or Distribution. The Securities are being acquired by
the Holder for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act. The Holder does not presently
have any agreement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or a
government or any department or agency thereof (“Person”) to distribute any of
the Securities in violation of any applicable securities laws.
     (c) Accredited Investor Status. The Holder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
     (d) Reliance on Exemptions. The Holder understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Securities.
     (e) Information. The Holder and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and issuance of the Securities which have been
requested by the Holder, including, without limitation, the information related
to the restructuring of the Company’s debt obligations and landlord and
contractor obligations. The Holder and its advisors have been afforded the
opportunity to ask questions of the Company. The Holder understands that its
acquisition of the Securities involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
     (f) No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the acquisition of the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (g) Transfer or Resale. The Holder understands that: (i) the Securities and
the Company’s common stock, par value $0.0001 per share, issuable upon
conversion of all of the Securities (the “Conversion Shares”), have not been and
are not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) the Holder shall have delivered to
the Company an opinion of counsel to the Holder (if requested by the Company),
in a form reasonably acceptable to the Company, to the effect that such
Securities and Conversion Shares

 



--------------------------------------------------------------------------------



 



to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) the Holder provides the
Company with reasonable assurance (which shall not include an opinion of
counsel) that such Securities and Conversion Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities and Conversion Shares made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities and Conversion Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder; and (iii) except as set forth herein, neither the Company nor any
other Person is under any obligation to register the Securities and Conversion
Shares under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
     (i) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
     (j) No Conflicts. The execution, delivery and performance by the Holder of
this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clause (ii) above, for
such conflicts, defaults, rights or violations which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.
     (k) General Solicitation. The Holder is not acquiring the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.

3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants to the Holder that:
     (a) Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in material violation nor default of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where

 



--------------------------------------------------------------------------------



 



the failure to be so qualified or in good standing, as the case may be, could
not have or reasonably be expected to result in: (i) a material adverse effect
on the legality, validity or enforceability of this Agreement, (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby has
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals. This Agreement has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
     (c) No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Securities and the consummation by
it of the transactions contemplated hereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clause (ii), such as could not have or reasonably be expected to result
in a Material Adverse Effect.
     (d) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than such
filings as are required to be made under applicable securities laws and the
notice and application to the NASDAQ Stock Market for the listing of the shares
of Company common stock underlying the Securities (the “Required Approvals”),
and the Company will use its reasonable best efforts to keep its shares listed
on the NASDAQ Stock Market.
     (e) Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company other than
restrictions on transfer provided for in this Agreement.

 



--------------------------------------------------------------------------------



 



The Company has duly authorized the issuance and delivery of the Conversion
Shares, and upon conversion of the Securities, the Conversion Shares will be
fully paid and nonassessable and free of and clear of all liens imposed by the
Company other than restrictions on transfer provided for in this Agreement.
     (f) SEC Reports; Financial Statements. The Company has filed all reports,
forms, statements and other documents required to be filed by the Company under
the 1933 Act and the Securities Exchange Act of 1934 (the “1934 Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1933 Act and the 1934 Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports complied in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
     (g) Litigation. Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.
     (h) Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.
     (i) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to

 



--------------------------------------------------------------------------------



 



permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the 1934 Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (j) Investment Company. The Company is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.
     (k) Disclaimer of Shareholder and Trustee Liability. The Company
understands and agrees that the obligations of the Funds under this Agreement
are not binding on any trustee or shareholder of the Funds personally but bind
only the property of the Funds. The Company represents that it has notice of the
provisions of the Declaration of Trust of the Holder disclaiming shareholder or
trustee liability for acts or obligations of the Funds.
4. COVENANTS.
     (a) The Company shall, on or before 9:30 a.m., Eastern time, on the fourth
(4th) Business Day following the date of this Agreement, file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching all the
material ancillary agreements, provided, however, that any press release or Form
8-K filing made by the Company pursuant to this section shall be subject to
Holder’s prior review and approval.
     (b) After the six-month anniversary of the date hereof, upon written
request of the Holder, the Company shall prepare and file with the SEC a
registration statement (the “Registration Statement”) covering the resale of all
or such maximum portion of the Conversion Shares as permitted by any
publicly-available written or oral guidance of the SEC staff, or any comments,
requirements or requests of the SEC staff, including, without limitation, the
Manual of Publicly Available Telephone Interpretations D.29 (the “SEC Guidance”)
that are: (i) not then registered on an effective registration statement for an
offering to be made on a continuous basis pursuant to Rule 415 of the 1933 Act
or (ii) not eligible for resale without volume or manner-of-sale restrictions
and without current public information pursuant to Rule

 



--------------------------------------------------------------------------------



 



144. The Company shall use its reasonable best efforts to cause a Registration
Statement filed hereunder to be declared effective under the 1933 Act as
promptly as possible after the filing thereof, and shall use its reasonable best
efforts to keep such Registration Statement continuously effective under the
1933 Act until all Conversion Shares covered by such Registration Statement (i)
have been sold, thereunder or pursuant to Rule 144, or (ii) (A) may be sold
without volume or manner-of-sale restrictions pursuant to Rule 144 and (B)
(I) may be sold without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144 or (II) the Company is
in compliance with the current public information requirement under Rule 144.
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation on the number of Conversion Shares permitted to be registered
on a Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the Commission for the registration of all or a greater
portion of Conversion Shares), the number of Conversion Shares to be registered
on such Registration Statement will reduced as required by the SEC Guidance. The
Company agrees to pay all costs of the Company associated with the preparation
and filing of the Registration Statement. The Holder shall be responsible for
any broker or similar commissions.
5. REGISTER; LEGEND.
     (a) Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
Holder), a register for the Securities in which the Company shall record the
name and address of Holder as the Person in whose name the Securities has been
issued. The Company shall keep the register open and available at all times
during business hours for inspection of the Holder or its legal representatives.
     (b) Legends. The Holder understands that the certificates or other
instruments representing the Securities and, if required by law, the Conversion
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
6. MISCELLANEOUS.
     (a) Governing Law. The parties hereby agree that they have chosen that all
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other

 



--------------------------------------------------------------------------------



 



jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.
     (b) Counterparts. This Agreement may be executed in two identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
     (c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. Notwithstanding anything to the contrary
contained in this Agreement (and without implication that the following is
required or applicable), it is the intention of the parties that in no event
shall amounts and value paid by the Company, or payable to or received by the
Holder, including without limitation, any amounts that would be characterized as
“interest” under applicable law, exceed amounts permitted under any such
applicable law. Accordingly, if any obligation to pay, payment made to the
Holder, or collection by the Holder pursuant this Agreement is finally
judicially determined to be contrary to any such applicable law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of the Holder and the Company, and such amount shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of the Holder, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to the
Holder under this Agreement. For greater certainty, to the extent that any
interest, charges, fees, expenses or other amounts required to be paid to or
received by the Holder under this Agreement are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.
     (e) Entire Agreement; Amendments. This Agreement and exhibits attached
hereto and thereto and the instruments referenced herein and therein supersede
all other prior oral or written agreements between the Holder, the Company,
their affiliates and Persons acting on their behalf solely with respect to the
matters contained herein and therein and this Agreement and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties solely with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Holder makes

 



--------------------------------------------------------------------------------



 



any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the Holder, provided that any
party may give a waiver in writing as to itself.
     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:
Converted Organics Inc.
137A Lewis Wharf
Boston, Massachusetts 02110
Attention: Edward J. Gildea, President
Facsimile: (617) 624-0333
With a copy (for informational purposes only) to:
Cozen O’Connor
The Army and Navy Building
1627 I Street, NW
Suite 1100
Washington, D.C. 20006
Attention: Ralph V. De Martino, Esq.
Facsimile: (866) 741-8182
If to the Holder:
Richard Stein
Director of Credit Research
OppenheimerFunds Inc.
350 Linden Oaks
Rochester, New York 14625
(585) 383-1300
rstein@oppenheimerfunds.com
With a copy (for informational purposes only) to:
Randy Legg
Vice President and Associate Counsel
OppenheimerFunds, Inc.
6803 South Tucson Way
Centennial, CO 80112-3924

 



--------------------------------------------------------------------------------



 



(ph) 303-768-1026
(fax) 303-645-9606
rlegg@oppenheimerfunds.com
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities.
     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     (i) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (j) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
[Signature Page Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

            COMPANY:

CONVERTED ORGANICS INC.
      By:   /s/ Edward J. Gildea        Name:   Edward J. Gildea        Title:  
President     

            HOLDER:

OPPENHEIMER ROCHESTER NATIONAL MUNICIPALS
      By:   /s/ Richard Stein       Richard Stein, Vice President               
OPPENHEIMER NEW JERSEY MUNICIPAL FUND
      By:   /s/ Richard Stein       Richard Stein, Vice President           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Certificate of Designation

 



--------------------------------------------------------------------------------



 



CONVERTED ORGANICS INC.
CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
1% SERIES A CONVERTIBLE PREFERRED STOCK
PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW
     The undersigned, Edward J. Gildea, does hereby certify that:
          1. He is the Chief Executive Officer and President of Converted
Organics Inc., a Delaware corporation (the “Corporation”).
          2. The Corporation is authorized to issue 10,000,000 shares of
preferred stock all of which are presently undesignated and may be issued with
such rights and powers as the board of directors of the Corporation (the “Board
of Directors”) may designate.
          3. The following resolutions were duly adopted by the Board of
Directors:
     WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 10,000,000
shares, $0.0001 par value per share, issuable from time to time in one or more
series;
     WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights and liquidation preferences of
any wholly unissued series of preferred stock and the number of shares
constituting any series and the designation thereof, of any of them; and
     WHEREAS, it is the desire of the Board of Directors, pursuant to its
authority as aforesaid, to fix the rights, preferences, restrictions and other
matters relating to a series of the preferred stock, which shall consist of
17,500 shares of the preferred stock which the Corporation has the authority to
issue, as follows:
     NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:

1



--------------------------------------------------------------------------------



 



TERMS OF PREFERRED STOCK
          Section 1. Definitions. For the purposes hereof, the following terms
shall have the following meanings:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 of the
Securities Act.
     “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
     “Change of Control Transaction” means the occurrence after the date hereof
of any of (a) an acquisition after the date hereof by an individual or legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Corporation, by contract or otherwise) of in
excess of 50% of the voting securities of the Corporation (other than by means
of conversion or exercise of Preferred Stock), (b) the Corporation merges into
or consolidates with any other Person, or any Person merges into or consolidates
with the Corporation and, after giving effect to such transaction, the
stockholders of the Corporation immediately prior to such transaction own less
than 50% of the aggregate voting power of the Corporation or the successor
entity of such transaction, (c) the Corporation sells or transfers all or
substantially all of its assets to another Person and the stockholders of the
Corporation immediately prior to such transaction own less than 50% of the
aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Original Issue Date (or by those individuals who are serving as members of the
Board of Directors on any date whose nomination to the Board of Directors was
approved by a majority of the members of the Board of Directors who are members
on the Original Issue Date), or (e) the execution by the Corporation of an
agreement to which the Corporation is a party or by which it is bound, providing
for any of the events set forth in clauses (a) through (d) above.
     “Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.
     “Common Stock Equivalents” means any securities of the Corporation that
would entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
     “Conversion Amount” means the sum of the Stated Value at issue.
     “Conversion Shares” means, collectively, the shares of Common Stock
issuable upon conversion of the shares of Preferred Stock in accordance with the
terms hereof.

2



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Exchange Agreement” means the Exchange Agreement between the Corporation
and Oppenheimer Rochester National Municipals and Oppenheimer New Jersey
Municipal Fund dated October 18, 2010.
     “Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.
     “Original Issue Date” means the date of the issuance of the Preferred
Stock.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Stated Value” shall have the meaning set forth in Section 2, as the same
may be increased pursuant to Section 3 and as adjusted for reverse and forward
stock splits and the like after the Original Issue Date.
     “Trading Day” means a day on which the principal Trading Market is open for
business.
     “Trading Market” means any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
Nasdaq Capital Market, the NYSE Amex, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange (or any successors to any of
the foregoing).
     “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market, the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed on a Trading Market and
prices of the Common Stock are then quoted on the OTC Bulleting Board, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the “Pink Sheets” published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders of a majority-in-interest of the Preferred Stock then outstanding and
reasonably acceptable to the Corporation, the fees and expenses of which shall
be paid by the Corporation.
          Section 2. Designation, Amount and Par Value. The series of preferred
stock shall be designated as its 1% Series A Convertible Preferred Stock (the
“Preferred Stock”) and the number of

3



--------------------------------------------------------------------------------



 



shares so designated shall be 17,500 (which shall not be subject to increase
without the written consent of a majority-in-interest of the Preferred Stock
(each, a “Holder” and collectively, the “Holders”)). Each share of Preferred
Stock shall have a par value of $0.0001 per share and a stated value equal to
$1,000 (the “Stated Value”).
          Section 3. Dividends. Holders shall be entitled to receive, and the
Corporation shall pay, cumulative dividends at the rate per share (as a
percentage of the Stated Value per share) of 1% per annum, payable annually and
on each Conversion Date (with respect only to Preferred Stock being converted)
(each such date, a “Dividend Payment Date”), and such dividends shall be
payable, during the period from the Original Issue Date to the third anniversary
of the Original Issue Date, at the election of the Corporation, and thereafter,
at the election of the Holder, in cash or in shares of Common Stock valued at
the Conversion Price (or in some combination thereof).
          Section 4. Voting Rights. Except as otherwise provided herein or as
otherwise required by law, the Preferred Stock shall have no voting rights.
          Section 5. Liquidation. Upon any liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary (a
“Liquidation”), the Holders shall be entitled to receive out of the assets,
whether capital or surplus, of the Corporation available to stockholders, an
amount equal to the greater of: (i) $0.01 for each share of Common Stock
underlying the Preferred Stock then held by Holders, or (ii) the amount the
Holders would have received had such Holders converted the Preferred Stock then
held into Common Stock immediately prior to the Liquidation, in each case,
before any distribution or payment shall be made to the holders of any Junior
Securities. If the assets of the Corporation shall be insufficient to pay in
full such amounts, then the entire assets to be distributed to the Holders shall
be ratably distributed among the Holders in accordance with the respective
amounts that would be payable on such shares if all amounts payable thereon were
paid in full. A Fundamental Transaction or Change of Control Transaction shall
not be deemed a Liquidation.
          Section 6. Conversion.
     a) Conversion by Holder. Each share of Preferred Stock shall be
convertible, beginning on the date which is six (6) months and one (1) day after
the Original Issue Date, at the option of the Holder thereof, into that number
of shares of Common Stock (subject to the limitations set forth in Section 6(d))
determined by dividing the Stated Value of such share of Preferred Stock by the
Conversion Price. Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the date on which such
conversion is to be effected, which date may not be prior to the date the
applicable Holder delivers by facsimile such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. To effect conversions of shares
of Preferred Stock, a Holder shall not be required to surrender the
certificate(s) representing the shares of Preferred Stock to the Corporation
unless all of the shares of Preferred Stock represented thereby are so
converted, in which case such Holder shall deliver the certificate representing
such shares of Preferred Stock promptly following the Conversion Date at issue.
The Corporation shall maintain records showing the number of shares of Preferred
Stock converted for each Holder and the applicable Conversion Date. Each Holder
and any assignee, by acceptance of a certificate for the Preferred Stock,
acknowledges and agrees that, by reason of the provisions of this paragraph, the
number of

4



--------------------------------------------------------------------------------



 



shares of Preferred Stock represented by such certificate may at any given time
be less than the amount stated on the face thereof.
     b) Conversion Price. The conversion price for the Preferred Stock shall
equal $0.543, subject to adjustment herein (the “Conversion Price”).
     c) Mechanics of Conversion
     i. Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates representing the Conversion Shares. If permitted by
law, the Corporation shall use its best efforts to deliver any certificate or
certificates required to be delivered by the Corporation under this Section 6
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.
     ii. Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock for the sole purpose of issuance
upon conversion of the Preferred Stock, as herein provided, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder, not less than such aggregate number of shares of the Common Stock as
shall be issuable (taking into account the adjustments of Section 7) upon the
conversion of the then outstanding shares of Preferred Stock. The Corporation
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.
     iii. Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred Stock. As
to any fraction of a share which the Holder would otherwise be entitled to
purchase upon such conversion, the Corporation shall, at its election, either
pay a cash adjustment in respect of such final fraction in an amount equal to
such fraction multiplied by the VWAP on the Conversion Date or round up to the
next whole share.
     iv. Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Preferred Stock shall be made without charge to any
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Corporation
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holders of such shares of Preferred
Stock and the Corporation shall not be required to issue or deliver such
certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.
     v. Corporation’s Failure to Timely Comply. If within five (5) business days
of the Corporation’s receipt of an executed copy of the Notice of Conversion (so
long as the applicable Preferred Stock certificates and original Notice of
Conversion are received by the Corporation on or before such third business
day), the Corporation shall fail to issue and deliver to a holder the number of
shares of Common Stock to which such

5



--------------------------------------------------------------------------------



 



holder is entitled upon such holder’s conversion of the Preferred Stock or to
issue a new Preferred Stock certificate representing the number of shares of
Preferred Stock to which such holder is entitled (a “Conversion Failure”), in
addition to all other available remedies which such holder may pursue hereunder,
the Corporation shall pay additional damages to such holder on each business
week after such fifth (5th) business day that such conversion is not timely
effected (so long as the applicable Preferred Stock certificates and original
Notice of Conversion are received by the Corporation on or before such fifth
business day) in an amount equal 0.5% of the product of (A) the sum of the
number of shares of Common Stock not issued to the Holder on a timely basis
pursuant to Section 6(c)(i) and to which such Holder is entitled and, in the
event the Corporation has failed to deliver a Preferred Stock certificate to the
holder on a timely basis pursuant to Section 6(c)(i), the number of shares of
Common Stock issuable upon conversion of the shares of Preferred Stock
represented by such Preferred Stock certificate, as of the last possible date
which the Corporation could have issued such Preferred Stock certificate to such
Holder without violating Section 6(c)(i) and (B) the VWAP of the Common Stock on
the last possible date which the Corporation could have issued such Common Stock
and such Preferred Stock certificate, as the case may be, to such holder without
violating Section 6(c)(i). If the Corporation fails to pay the additional
damages set forth in this Section 6(c)(v) within seven (7) business days of the
date incurred, then such payment shall bear interest at the rate of 1.0% per
month (pro rated for partial months) until such payments are made.
     vi. Buy-In Rights. In addition to any other rights available to the
Holders, if upon a Conversion Failure, the Holder is required by its broker to
purchase (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of the shares of Common Stock
issuable upon conversion of Preferred Stock which the Holder anticipated
receiving upon such conversion (a “Buy-In”), then the Corporation shall (1) pay
in cash to the holder the amount by which (x) the Holder’s total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased exceeds (y) the amount obtained by multiplying (A) the number of
shares of Common Stock issuable upon conversion of Preferred Stock that the
Corporation was required to deliver to the Holder in connection with the
conversion at issue times (B) the price at which the sell order giving rise to
such purchase obligation was executed, and (2) deliver to the holder the number
of shares of Common Stock that would have been issued had the Corporation timely
complied with its conversion and delivery obligations hereunder. For example, if
the holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Common Stock
with an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Corporation shall be
required to pay to the holder $1,000. The Holder shall provide the Corporation
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Corporation. Nothing herein shall limit a holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the
Preferred Stock as required pursuant to the terms hereof.
     d) Beneficial Ownership Limitation. The Corporation shall not effect any
conversion of the Preferred Stock, and a Holder shall not have the right to
convert any portion of

6



--------------------------------------------------------------------------------



 



the Preferred Stock, to the extent that, after giving effect to the conversion
set forth on the applicable Notice of Conversion, such Holder (together with
such Holder’s Affiliates, and any Persons acting as a group together with such
Holder or any of such Holder’s Affiliates) would beneficially own in excess of
19.9% of the total issued and outstanding shares of Common Stock as of the date
the Exchange Agreement is executed.
          Section 7. Certain Adjustments.
     a) Stock Dividends and Stock Splits. If the Corporation, at any time while
this Preferred Stock is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock (which, for avoidance of doubt, shall not include any
transaction in which any shares of Common Stock are issued by the Corporation
upon conversion of, or payment of a dividend on, this Preferred Stock),
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares, (iii) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iv) issues, in the
event of a reclassification of all shares of the Common Stock, any shares of
capital stock of the Corporation, then the Conversion Price shall be multiplied
by a fraction of which the numerator shall be the number of shares of Common
Stock (excluding any treasury shares of the Corporation) outstanding immediately
before such event, and of which the denominator shall be the number of shares of
Common Stock outstanding immediately after such event. Any adjustment made
pursuant to this Section 7(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
     b) Subsequent Rights Offerings. If the Corporation, at any time while this
Preferred Stock is outstanding, shall issue rights, options or warrants to all
holders of Common Stock (and not to the Holders) entitling them to subscribe for
or purchase shares of Common Stock at a price per share that is lower than the
VWAP on the record date referenced below, then the Conversion Price shall be
multiplied by a fraction of which the denominator shall be the number of shares
of the Common Stock outstanding on the date of issuance of such rights, options
or warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming delivery to the Corporation
in full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP. Such adjustment shall be made whenever
such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.
     
     c) Pro Rata Distributions. If the Corporation, at any time while this
Preferred Stock is outstanding, distributes to all holders of Common Stock (and
not to the Holders) evidences of its indebtedness or assets (including cash and
cash dividends) or rights or warrants to subscribe for or purchase any security,
then in each such case the Conversion Price shall be adjusted by multiplying
such Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date set forth in Section 7(b) above, and of which the numerator shall be such
VWAP on such record date less the then fair market value at such record date of
the portion of such assets or evidence of indebtedness or rights or warrants so
distributed applicable to one outstanding share of the Common Stock as
determined

7



--------------------------------------------------------------------------------



 



by the Board of Directors of the Corporation in good faith. In either case the
adjustments shall be described in a statement delivered to the Holders
describing the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.
     d) Fundamental Transaction. If, at any time while this Preferred Stock is
outstanding, (i) the Corporation effects any merger or consolidation of the
Corporation with or into another Person, (ii) the Corporation effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions
(provided, for the avoidance of doubt, that in no event shall a sale, transfer,
divestiture or other assignment of the Corporation’s interest in the facility
located in Woodbridge, New Jersey, without more, be considered a sale of
substantially all assets), (iii) any tender offer or exchange offer is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property and has been accepted by the
holders of 50% or more of the outstanding Common Stock, or (iv) the Corporation
effects any reclassification, reorganization or recapitalization of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(each a “Fundamental Transaction”), then, upon any subsequent conversion of this
Preferred Stock, the Holder shall have the right to receive, for each Conversion
Share that would have been issuable upon such conversion immediately prior to
the occurrence of such Fundamental Transaction, the number of shares of common
stock of the successor or acquiring corporation or of the Corporation, if it is
the surviving corporation, and any additional consideration (the “Alternate
Consideration”) receivable as a result of such Fundamental Transaction by a
holder of the number of shares of Common Stock for which this Preferred Stock is
convertible immediately prior to such Fundamental Transaction. If holders of
Common Stock are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Holder shall be given the same
choice as to the Alternate Consideration it receives upon any conversion of this
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate of
Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Alternate Consideration. To
the extent necessary, the Corporation shall cause any successor entity in a
Fundamental Transaction in which the Corporation is not the survivor (the
“Successor Entity”) to assume in writing all of the obligations of the
Corporation under this Certificate of Designation.
     e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be.
     f) Notice to the Holders.
     i. Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.
     ii. Notice to Allow Conversion by Holder. If (A) the Corporation shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock,

8



--------------------------------------------------------------------------------



 



(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, or (D) the
Corporation shall authorize the dissolution, liquidation or winding up of the
affairs of the Corporation; then, in each case, the Corporation shall cause to
be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, rights or warrants are to be determined or (y) the date
on which such dissolution, liquidation or winding up is expected to become
effective, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. The Holder shall
remain entitled to convert the Conversion Amount of this Preferred Stock (or any
part hereof) during the 20-day period commencing on the date of such notice
through the effective date of the event triggering such notice.
          Section 8. Negative Covenants. As long as any shares of Preferred
Stock are outstanding, unless the holders of a majority-in-interest of the
Preferred Stock shall have otherwise given prior written consent, the
Corporation shall not amend its charter documents, including, without
limitation, its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the Holder; provided, however,
that this covenant shall in no event apply to amendments to increase the
Corporation’s authorized number of shares of Common Stock or to designate any
future series of preferred stock so long as such series of preferred stock are
Junior Securities.
          Section 9. Miscellaneous.
     a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the
Corporation at 137A Lewis Wharf, Boston MA 02110, Attention: President,
facsimile number 617.624.0333, or such other facsimile number or address as the
Corporation may specify for such purposes by notice to the Holders delivered in
accordance with this Section 9. Any and all notices or other communications or
deliveries to be provided by the Corporation hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Corporation. Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth in this Section prior
to 5:00 p.m. (New York City time) on any Trading Day, (ii) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth in this Section on a day that is not
a Trading Day or later than 5:00 p.m. (New York City time) on any Trading Day,
(iii) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service for next-day delivery, or (iv) upon actual
receipt by the party to whom such notice is required to be given.

9



--------------------------------------------------------------------------------



 



     b) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Preferred
Stock certificate shall be mutilated, lost, stolen or destroyed, the Corporation
shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so lost, stolen or destroyed, but only upon receipt of evidence
of such loss, theft or destruction of such certificate, and of the ownership
hereof reasonably satisfactory to the Corporation (including indemnity or
security reasonably satisfactory to the Corporation).
     c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof.
     d) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation.
     e) Severability. If any provision of this Certificate of Designation is
invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.
     f) Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.
     g) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.
     h) Status of Converted Preferred Stock. Shares of Preferred Stock may only
be issued pursuant to the Exchange Agreement. If any shares of Preferred Stock
shall be converted, such shares shall resume the status of authorized but
unissued shares of preferred stock and shall no longer be designated as 1%
Series A Convertible Preferred Stock.
*********************

10



--------------------------------------------------------------------------------



 



          RESOLVED, FURTHER, that the Chairman, the president or any
vice-president, and the secretary or any assistant secretary, of the Corporation
be and they hereby are authorized and directed to prepare and file this
Certificate of Designation of Preferences, Rights and Limitations in accordance
with the foregoing resolution and the provisions of Delaware law.
     IN WITNESS WHEREOF, the undersigned have executed this Certificate this
18th day of October 2010.

       
/s/ Edward J. Gildea
  /s/ William A. Gildea
Name: Edward J. Gildea
  Name: William A. Gildea
Title: President
  Title: Secretary

 



--------------------------------------------------------------------------------



 



ANNEX A
NOTICE OF CONVERSION
(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF
PREFERRED STOCK)
The undersigned hereby elects to convert the number of shares of 1% Series A
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.0001 per share (the “Common Stock”), of Converted Organics Inc., a
Delaware corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.
Conversion calculations:

     
Date to Effect Conversion:
   
 
   

     
Number of shares of Preferred Stock owned prior to Conversion:
   
 
   

     
Number of shares of Preferred Stock to be Converted:
   
 
   

     
Stated Value of shares of Preferred Stock to be Converted:
   
 
   

     
Number of shares of Common Stock to be Issued:
   
 
   

     
Applicable Conversion Price:
   
 
   

     
Number of shares of Preferred Stock subsequent to Conversion:
   
 
   

     
Address for Delivery:
   
 
   

or
DWAC Instructions*:

     
Name of DTC Participant (Holder’s prime broker-dealer):
   
 
   

     
DTC Participant Number:
   
 
   

     
Name of Account at DTC Participant to be credited with the shares:
   
 
 

     
Account Number at DTS Participant to be credited with the shares:
   
 
   

 

*   You must contact your broker-dealer and ask them to initiate the DWAC or you
will not receive the shares. Your ability to utilize electronic delivery
procedures is subject to applicable securities laws.

                            (Print Name of Holder)    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 